Citation Nr: 1500363	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to initial evaluations for discogenic disease at L4-5 and L5-S1, currently rated as 10 percent disabling prior to January 19, 2010; 20 percent disabling from January 19, 2010, to March 11, 2013; and 40 percent disabling since March 12, 2013. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In that rating decision, the RO implemented an October 2006 Board decision that awarded entitlement to service connection for a lumbar spine disability and assigned a 10 percent evaluation effective from January 18, 1996.

In a January 2010 rating decision, the RO increased the assigned evaluation for lumbar spine disability from 10 to 20 percent disabling, effective from January 19, 2010.  The increased rating claim, however, remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2012 decision, the Board denied claims for initial ratings in excess of 10 percent and 20 percent for the lumbar spine disability prior to January 19, 2010, and from January 29, 2010, respectively.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (the Court).  In February 2014, the Court granted a joint motion for remand that vacated and set aside those denials in the Board's decision.

In the November 2012 decision, the Board granted earlier effective dates of November 29, 1995, for the grant of service connection for the lumbar spine disability and a septal deviation.  The agency of original jurisdiction (AOJ) has not implemented these Board grants, and this matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In a January 2010 rating decision, the AOJ granted service connection for sensory impairment of the left lower extremity effective August 31, 2009, and assigned a 10 percent evaluation that same date.  In its November 2012 decision, the Board determined that it did not have jurisdiction over a claim for an initial increased rating for sensory impairment of the left lower extremity or an earlier effective date for the grant of service connection for that disability.  The joint motion for remand held that the January 2010 rating decision was non-final because a February 2010 notice letter with the enclosed rating decision was sent to a former representative and not the Veteran's then counsel.  The joint motion for remand held that the appellant should be afforded the opportunity to appeal the initial rating or effective date for sensory impairment of the left lower extremity assigned by the non-final January 2010 rating decision.  In a March 2014 rating decision, the RO in Manila, the Republic of the Philippines, assigned a 20 percent disability rating for radiculopathy affecting the sciatic nerve of the left lower extremity (formerly evaluated as sensory impairment of the left lower extremity) effective March 12, 2013.

The AOJ should take appropriate action to afford the current counsel an opportunity to appeal the January 2010 rating decision granting service connection for sensory impairment of the left lower extremity (now classified as radiculopathy affecting the sciatic nerve of the left lower extremity) effective August 31, 2009, and assigning a 10 percent disability rating effective August 31, 2009.  Specifically, the AOJ should issue a new copy of that decision to the Veteran and the correct representative of record, as well as a notice of appellate rights.

The issues of whether there are clear and unmistakable errors in a clear and unmistakable error (CUE) in a March 1978 rating decision denying entitlement to service connection for a back condition and residuals of fractured nose and whether the Veteran's child, A, should continue to be recognized as a child for VA compensation purposes have been raised by the record in October 2012 and September 2014 statements, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted evidence that he is receiving Social Security disability benefits.  The AOJ should attempt to obtain records from the Social Security Administration.  

The Board notes that there are no treatment records dated from 2001 to 2006 in the electronic file and that some requests for records from the Asheville and Durham VA medical centers did not include a request for records pertaining to the lumbar spine.  The AOJ should ask the Veteran to identify all treatment for his lumbar spine disability, to include treatment from 2001 to 2006, and attempt to obtain any identified records as well as additional records from the Asheville and Durham VA medical centers.

The AOJ should implement the Board's decision granting an earlier effective date of November 29, 1995, for the grant of service connection for the lumbar spine disability and assigned a disability rating for the lumbar spine from November 29, 1995, to January 17, 1996, because the assignment of an initial rating for the lumbar spine disability for that period is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine, to include all treatment from 2001 to 2006, and obtain any identified records that are not already in the electronic file.  Regardless of the claimant's response, obtain all treatment records from the Durham VA Medical Center from 2007 to the present and from the Asheville VA Medical Center from January 2010 to the present.

2.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, undertake any additional development to include implementing the Board's decision granting an earlier effective date of November 29, 1995, for the grant of service connection for the lumbar spine disability and assigned a disability rating for the lumbar spine from November 29, 1995, to January 17, 1996, if this has not already been accomplished.  Readjudicate the issue on appeal, to include consideration of the old criteria for rating various lumbar spine disabilities for the period prior to September 23, 2002; the old and new criteria for rating intervertebral disc syndrome for the period from September 23, 2002, to the present; and the old and new criteria for rating diseases and injuries of the spine from September 26, 2003, to the present.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and they should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






